People v Direnzo (2015 NY Slip Op 09114)





People v Direnzo


2015 NY Slip Op 09114


Decided on December 9, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2011-08607
 (Ind. No. 10-02164)

[*1]The People of the State of New York, respondent,
vJohn Direnzo, appellant.


Gary E. Eisenberg, New City, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Laurie Sapakoff and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered August 11, 2011, convicting him of bail jumping in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant raises a "mixed claim" of ineffective assistance of counsel (People v Freeman, 93 AD3d 805, 806). Inasmuch as the on-the-record aspects of this claim alone do not establish that the defendant was deprived of his right to effective representation, the claim is appropriately raised and reviewed in its entirety on a motion to vacate the judgment pursuant to CPL 440.10 (see People v Direnzo, _____ AD3d _____ [Appellate Division Docket No. 2011-05137; decided herewith]).
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court